           Case 1:12-cv-00456-DAR Document 194 Filed 10/17/18 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
JOHN N. XEREAS                            )
                                          )
      Plaintiff,                          )
                                          )  Case No. 12-456
v.                                        )
                                          )
MARJORIE A. HEISS, et al.,                )
                                          )
      Defendants                          )
_________________________________________ )



                DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S
     PROPOSED JURY INSTRUCTIONS, VOIR DIRE AND JURY VERDICT FORM


         Pursuant to the Amended Scheduling Order, Defendants Marjorie Heiss, Geoffrey

Dawson and Penn Social LLC (“Defendants”) file these objections to Plaintiff’s proposed jury

instructions, voir dire and jury verdict form. Defendants’ objections to Plaintiff’s proposed jury

instructions can be grouped in three separate areas. First, many of Plaintiff’s instructions have

been made irrelevant by the Court’s summary judgment opinion. All such instruction should be

deleted in full.1 Second, a smaller subset of instructions need to be individually revised to

account for the dismissal of Plaintiff’s derivative actions and the narrowing of the breach of

contract and unjust enrichment claims. Third, Plaintiff’s proposed instructions do not address

Defendants’ affirmative defenses or counterclaims, and as a result Defendants’ proposed

instructions in those areas should be utilized.




1
 As Plaintiff’s Instruction were not numbered, we reference the page number of the as filed instructions. Those
made irrelevant are Nos. 18, 26, 27, 28, 41, 42, 47, 48, 49, 50, 51, 52-53, 54, 55, 56, 57-58, 59, 62, 63-64, 65, 66,
67-68, and 69-70.
         Case 1:12-cv-00456-DAR Document 194 Filed 10/17/18 Page 2 of 6



       Defendants also object to certain elements of Plaintiff’s proposed voir dire as overly

personal and irrelevant or improper argument in the form of questions to prospective jurors.

Finally, changes in the jury instructions require corresponding changes in the proposed jury

verdict form.


                                           ARGUMENT


       I.       Plaintiff’s Proposed Jury Instructions Are Inconsistent with the Court’s
                Memorandum Opinion on Defendants’ Motion for Summary Judgment


                A.     Many Instructions Must be Deleted in Light of the Court’s Opinion

       Twenty three of Plaintiff’s instructions have been made irrelevant by the Court’s

summary judgment opinion and should be deleted in full. The majority of these relate to causes

of action for which Defendants’ were granted judgment. See footnote 1 above. A few, however,

address topics that are no longer at issue in the litigation separate and apart from these causes of

action. For example, Instruction 18 addresses Plaintiff’s contention regarding back-up records

for certain LLC expenses. As this theory was tied to Plaintiff’s fraud and conspiracy claims

which are no longer part of the case, this instruction does not relate to any present claim in the

action. As such, it should be deleted. Similarly, Instructions 26, 27 and 28 address the awarding

of punitive damages, and such damages are not available for trademark, breach of contract,

breach of contractual duty of good faith and unjust enrichment claims. See, e.g. Foxtrap, Inc. v.

Foxtrap, Inc., 671 F.2d 636, 641 (D.C. Cir. 1982) (“the [Lanham] Act specifically forbids the

award of a penalty”); Fireman’s Fund Ins. Co. v. CTIA, 480 F.Supp.2d 7, 12 (D.D.C. 2007)

(“Where the basis of a complaint is ... a breach of contract, punitive damages will not lie, even if

it is proved that the breach was willful, wanton, or malicious. The rule in this jurisdiction is that

only where an alleged breach of contract merges with, and assumes the character of, a willful tort

                                                  2
         Case 1:12-cv-00456-DAR Document 194 Filed 10/17/18 Page 3 of 6



will punitive damages be available.” (citations omitted)).; Griffith v. Barnes, 560 F.Supp.2d 29,

35 (D.D.C. 2008) (remedy for unjust enrichment is remedial not punitive). Plaintiff’s willful

tort claims have already been addressed and dismissed. As such, there remains no basis in his

remaining claims for an award of punitive damages. All jury instructions referring to punitive

damages must be rejected.

                B.      Instruction Regarding Derivative Claims, Breach of Contract and
                        Unjust Enrichment Must be Revised and Instructions on these
                        Causes of Action are Incomplete.

        Plaintiff’s jury instructions make multiple references to his derivative claims and all such

references should be deleted. See, e.g., Instructions 26 and 27. The Court’s Opinion granted

summary judgment to Defendants on all such claims.

        In addition, Plaintiff’s breach of contract, breach of the covenant of good faith (43-47)

and unjust enrichment (60) contain grounds for such claims that have been rejected by the

Court’s opinion. Instruction 43 addressing the alleged breach of the duty of good faith should be

limited to Plaintiff’s removal as managing member, and part 1.a., 2.a. and b. should be deleted.

Instruction 45 regarding breach of contract should similarly be restricted to claims regarding

Plaintiff’s removal as managing member. Finally, Instruction 60 regarding unjust enrichment

should address only the use of the trademark, consistent with the Court’s opinion. References to

Plaintiff’s “labor, time, expertise, or list of contacts” should be deleted.2




2
 Plaintiff also makes reference is several instructions to the “majority” of the jury reaching a
decision. Defendants believe that the verdict in federal civil actions must be unanimous.
                                                   3
         Case 1:12-cv-00456-DAR Document 194 Filed 10/17/18 Page 4 of 6



               C.      Plaintiff Submitted No Instructions Addressing Defendants’
                       Affirmative Defenses or Counterclaims

       Plaintiff did not submit any proposed instructions regarding Defendants’ affirmative

defenses and counterclaims, and for this reason Defendants proposed instructions should be

accepted.

       II.     Plaintiff’s Revised Voir Dire Contains Objectionable Questions

       On October 15, 2018, Plaintiff filed his revised voir dire. As drafted, Plaintiff’s questions

to prospective jurors are overly personal and irrelevant or improper argument in the form of

questions. For example, questions 2-5 seem designed more for identifying jurors that Plaintiff

would prefer rather than attempting to seat a fair and impartial jury. Personal questions such as

“what is your primary source of news” are misplaced in a breach of contract action. Other

questions seem designed as subtle arguments about the issues in the case. For example, question

15 asks about keeping receipts and filing taxes. The answer to such questions should play no

role in identifying fair and impartial jurors. Similarly question 16 asks about ownership of a

trademark, again an irrelevant issue but suggestive of Plaintiff’s point of view in this matter.

Questions 20 and 21 again are argumentative and not relevant. Questions 22 and 23 about expert

witnesses or lawyers as witnesses are better handled by instructions than voir dire.

       III.    Necessary Changes in the Jury Instructions Require Corresponding Changes
               in the Proposed Jury Verdict Form


       The changes required in the proposed jury instructions require the same changes be made

in the jury verdict form. Causes of action for which judgment has already been granted to

Defendants should be stricken, as should references to punitive damages, derivative claims, and

theories of recovery already rejected by the Court in the breach of contract or unjust enrichment

claims. Additionally, the Trademark Infringement verdict form misstates the law, not asking the


                                                  4
         Case 1:12-cv-00456-DAR Document 194 Filed 10/17/18 Page 5 of 6



jury to reach a finding about “substantial likelihood of confusion” and instead asking about

misleading people into thinking that Defendants owned the rights. The Court’s opinion rightly

stated that the key factual inquiry was whether there was a likelihood of confusion in the use of

the trademark. The jury verdict form should reflect this correct statement of the law.


                                         CONCLUSION

       For these reasons stated herein, Plaintiff’s proposed jury instructions, voir dire and jury

verdict form must be rejected and/or modified.



                                                     _/s/______________________
                                                     William T. O’Neil
                                                     Bar No. 426107
                                                     THE O’NEIL GROUP LLC
                                                     1629 K Street, N.W.
                                                     Washington, DC 20006
                                                     Telephone (202) 684-7140
                                                     Facsimile ((202) 517-9179
                                                     woneil@oneilgroupllc.com




                                                 5
        Case 1:12-cv-00456-DAR Document 194 Filed 10/17/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above Defendants Objections to

Plaintiff’s Proposed Jury Instructions, Voir Dire and Jury Verdict Form was served on October

17, 2018, by ecf and email to counsel of record noted below:


                      W. Todd Miller, Esq.
                      Baker & Miller PLLC
                      2401 Pennsylvania Ave, NW
                      Suite 300
                      Washington, D.C. 20037
                      Attorney for John Xereas

                      Tony C. Richa, Esq.
                      Richa Law Group, P.C.
                      4800 Hampden Lane
                      Suite 200
                      Bethesda, MD 20814
                      Attorney for John Xereas


                                                     _/s/__________________
                                                     William T. O’Neil




                                                 6
